OGERS, C. J.
Epitomized Opinion
Kgenello et al were indicted for a conspiracy to lit the offense of selling heroin and cocaine ithout having registered or paid the tax prescribed r the Harrison Act. The indictment contained 70 counts: one count charged conspiracy, and the her the actual sale. Federal agents induced the fendants and others to sell them some narcotics, re agents gave them marked bills in payment for e drugs and then arrested the defendants at the me of one of the defendants named Alba. The ideral Agents searched the men and then went to i home of one of them, Angenello, and searched it. ; the time the search was made the Federal Offi-:'s had no warrant. Evidence of the finding of this sainé was introduced at the trial and the defend-ts were convicted under the first count for eon-racy. Error was then prosecuted to the United ites District Court of the Eastern Division of w York. In sustaining the judgment of the 7er court, the Court of Appeals held:
.. By the weight of state authority, evidence ob-ned by unconstitutional seizure is as much ad-jsible as any other evidence secured by illegal ans.
:. The right of the people to be secure in their sons, houses, and effects against • unreasonable rches and se’zures was not created by the Fourth endment, but existed as a common-law right.
. Whether a search is reasonable or unreason-3 within the meaning' of the Fourth Amendment In all cases a judicial question.
. Not all arrests without warrant are illegal, and all searches and seizures without a warrant are hibited; but under the federal as well as the ;e statutes, to justify search and seizure without rant, the officer must have direct knowledge, >ugh his hearing, sight, or other sense, of the mission of the crime.
Where defendants were seen by government its to deliver packages and receive money un-such circumstances as to justify their arrest selling narcotic drugs and search of their per-i without warrant, a search of their dwelling i which they were seen to come immediately before was not an unreasonable search in violation of their constitutional rights, and cocaine found during the search was not inadmissible on their trial as evidence unlawfully obtained.